DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Focke et al. (United States Patent # 5,518,202). Focke et al. shows   a method to remove an adhesive label, 26, from a bobbin, the bobbin including an end portion, 19, and an outer surface, 24, the method including: providing a bobbin, 12, of a coiled sheet closed by an adhesive label, 26, positioned on top of the end portion, 19, of the coiled sheet to attach the same to the outer surface, 24, of the bobbin (column 3, lines 7-17);  locating the adhesive label (paragraph 0016);  applying a sucking force to the location of the adhesive label so as to detach the adhesive label and the end portion of the coiled sheet from the bobbin (column 3, lines 31-55; Figs. 4-7); and cutting a part of the detached end portion including the adhesive label from the bobbin (column 4, lines 7-13; Fig. 9).  
Regarding claim 2, Focke et al. further shows rotating the bobbin in an unwinding direction; and locating the adhesive label while rotating (column 34-41; Figs. 4-5).  
Regarding claim 6, Focke et al. further shows applying a sucking force includes:  sucking the adhesive label and the end portion of the coiled sheet attached thereto so that they lie against a sucking surface, 31; wherein cutting a part of the detached end portion includes: positioning a groove, 42, formed on said sucking surface at an end of the adhesive label attached to the end portion of the coiled sheet; and sliding a blade, 41, into the groove so as to cut the part of the end portion of the coiled sheet including the adhesive label from the bobbin (Fig. 9; column 4, lines 50-57).  

Regarding claim 8, Focke et al. shows that applying a sucking force includes: putting a sucking surface in contact with the outer surface of the bobbin; and sucking the adhesive label and the end portion of the coiled sheet by the sucking surface.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Focke et al. (United States Patent # 5,518,202) in view of Japanese Patent Publication JPH04327466A (JP466). As shown in paragraph 4 above, Focke et al. shows the claimed invention but fails to show partially lifting the adhesive label from the outer surface of the bobbin. 
JP466 also shows  a method to remove an adhesive label, 7, from a bobbin, the bobbin including an end portion, Fa, and an outer surface, the method including: providing a bobbin, 5, of a coiled sheet closed by an adhesive label, 7, positioned on top of the end portion, Fa, of the coiled sheet to attach the same to the outer surface of the bobbin (Fig. 7; paragraph 0011);  locating the adhesive label (paragraph 0016);  applying a sucking force to the location of the adhesive label so as to detach the adhesive label and the end portion of the coiled sheet from the bobbin (paragraph 0017).  JP466 further shows locating the adhesive label includes partially lifting the adhesive label from the outer surface of the bobbin (Fig. 8, paragraph 0026).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to include the label lifting step of JP466 into the method of Focke et al. because JP466 shows this can effectively and accurately position the adhesive label and end portion on the suction means. 
Regarding claim 4, JP466 further shows activating a sensor, 52, for adhesive label location (Fig. 8, paragraph 0026).
Regarding claim 10, the apparatus of Focke et al. comprises: a rotatable hub, 16, adapted to be inserted into a central hole of the bobbin (Figs. 1-2);  a suction device, 22, adapted to suck the adhesive label and the end portion of the coiled sheet to detach the same from the bobbin (Figs. 3-5); and a blade, 41, adapted to cut the end portion of the coiled sheet containing the adhesive label when the suction device is sucking the adhesive label and the end portion of the coiled sheet to detach the same from the bobbin (Fig. 9).  Focke et al. fails to show a position sensor adapted to sense the presence of the adhesive label on the outer surface of the bobbin.  The apparatus of JP466 further shows a position sensor, 52, adapted to sense the presence of the adhesive label (paragraph 0026; Fig. 8).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to add the position sensor of JP466 into the apparatus of Focke et al. to ensure the adhesive label is aligned with the suction device.
Regarding claim 11, Focke et al. shows the suction device is movable towards and away from the outer surface of the bobbin (Figs. 4-7).  
Regarding claim 13, JP466 further shows a diameter sensor, 51, adapted to determine a diameter of the bobbin (Fig. 8, paragraph 0026).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to add the diameter sensor of JP466 into the apparatus of Focke et al. to ensure the suction device moves into the correct alignment with the circumference of the bobbin because if it is too far from the circumference it would not function to lift the adhesive label and end of the sheet and if it continues to move after  touching the circumference it would damage the coiled sheet and/or suction device itself.  
Regarding claim 14, Focke et al. shows the suction device includes a sucking surface, 31, having a groove, 42, and wherein the blade, 41, is adapted to translate within said groove (Fig. 9; column 4, lines 50-57).  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Focke et al. (United States Patent # 5,518,202) in view of UK Patent Publication GB2037262B (Horsley). As shown in paragraph 4 above, Focke et al. shows the claimed invention but fails to show a flat element.  
Horsley also shows  a method to remove an end portion, 13a, of a coiled sheet from the outer surface, the method including: providing a bobbin, 13, of a coiled sheet; locating the end portion (Page 1, lines 115-118);  touching the outer surface of the bobbin with a flat element, 24; applying a sucking force to the location of the end portion so as to detach the end portion of the coiled sheet from the bobbin (Page 1, lines 119-130; Fig. 2); and lifting the end portion by the flat element while rotating the bobbin (Page 2, lines 38-51; Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to apply the sucking force of Focke et al. with a flat element because Horsley shows this to be an equally effective alternate expedient to using a suction roller.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Focke et al. (United States Patent # 5,518,202) in view of Japanese Patent Publication JPH04327466A (JP466) as applied to claim 10 above, and further in view of UK Patent Publication GB2037262B (Horsley).  The references as combined fail to show a flat element.  
Horsley also shows an apparatus to remove an end portion, 13a, of a coiled sheet from the outer surface, the method including: providing a bobbin, 13, of a coiled sheet; locating the end portion (Page 1, lines 115-118); touching the outer surface of the bobbin with a flat element, 24 movable towards and away from the outer surface of the bobbin, the flat element being adapted to lift the end portion while the bobbin is rotating; applying a sucking force to the location of the end portion so as to detach the end portion of the coiled sheet from the bobbin (Page 1, lines 119-130; Fig. 2); and lifting the end portion by the flat element while rotating the bobbin (Page 2, lines 38-51; Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of filing the application to replace the suction device of the apparatus of the references as combined with a flat element because Horsley shows this to be an equally effective alternate expedient to using a suction roller.
Regarding claim 16, Horsley further shows a linear actuator, 44, adapted to move the flat element towards and away the bobbin (Page 2, lines 38-51; Fig. 3).

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either alone or in combination, suggest the claimed limitations.  
Regarding claim 5, Horsley shows rotating the bobbin to locate the end of the web followed by reversing the rotation of the bobbin after locating the end but Horsely shows the first rotation to be in the winding direction, not the unwinding direction as required by claim 2.  There would be no reason to rotate the bobbin of Focke et al. or JP466 first in the unwinding direction and then in reverse to the winding direction.  European Patent Publication 0395024A2 (Sakano) and Boldrini et al. (United States Patent # 5,167,376) each also show the winding rotation followed by the unwinding direction as in Horsley.
Regarding claim 12, although JP466 shows the suction device has a first and a second end, and the position sensor is positioned at the first end of the suction device there is no motivation to make the position sensor rotatable around a pivot point at the first end. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boldrini et al. (United States Patent # 5,167,376) shows a method and apparatus for removing a tape holding the end of a coiled sheet to the outer surface of the bobbin similar to the claimed invention.  Hoshino (United States Patent # 9,162,484) shows a sheet cutting device similar to the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A OSELE whose telephone number is (571)272-1235.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 10, 2021